Title: [Monday May 13. 1776.]
From: Adams, John
To: 


      Monday May 13. 1776. Sundry Petitions were presented to Congress and read, viz. one from Dr. Benjamin Church, and one from Benjamin, Samuel and Edward Church, with a Certificate from three Physicians respecting the health of Dr. B. Church. Here I am compelled, much against my Inclination to record a Fact, which if it were not necessary to explain some things I should rather have concealed. When this Petition was before Congress, Mr. Samuel Adams said something, which I thought I confess too favourable to Dr. Church. I cannot recollect that I said any Thing against him. As it lies upon my Mind I was silent. Mr. Hancock was President, and Mr. Harrison Chairman of the Committee of the whole and a constant confidential Correspondent of General Washington. Neither of them friendly to me. I cannot suspect Mr. Samuel Adams of writing or insinuating any Thing against me to the Friends of Dr. Church, at that time. But Mr. Samuel Adams told me that Dr. Church and Dr. Warren, had composed Mr. Hancocks oration on the fifth of March, which was so celebrated, more than two thirds of it at least. Mr. Hancock was most certainly not friendly to me at that time, and he might think himself in the Power of Dr. Church. When Mr. Edward Church printed his poetical Libel against me at New York in 1789 or 1790, I was told by an Acquaintance of his that he was full of Prejudices against me on Account of Dr. Church his Brother. I leave others to conjecture how he came by them. I know of no other Way to account for his Virulence, and his Cousin Dr. Jarvis’s Virulence against me, having never injured or offended any of them. Misrepresentation at that day was a Pestilence that walked in darkness. In more modern times it has stalked abroad with more impudence at Noon day.
     